DETAILED ACTION
Claims 1-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/291,635, filed on 11/08/2011.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The disclosure is objected to because of the following informalities: 
The instant application is a continuation of U.S. Patent Application No. 16/055,669 which is now issued as U.S. Patent No. 10,496,346 B2 on 12/03/2019. Both the patent number and the issue date must be disclosed in the first paragraph of the specification and/or in the Application Data Sheet.
Appropriate corrections are required. Applicant is advised to review the entire disclosure for further needed corrections.

Claim Objections
Claims 1-15 are objected to because of the following informalities:
Claim 1: “APIs” (page 25, line 4), “a terminal” (page 25, line 11), “a terminal” (page 25, line 12), “a web browser” (page 25, line 12), “an API” (page 25, line 13), “a printer” (page 25, line 15), “a user” (page 25, line 18), “a printer” (page 25, line 18), “a printer” (page 25, lines 23-24), “image data in volume” (page 25, line 27), “a service” (page 26, line 3), “a server” (page 26, line 4), “image” (page 26, line 5), “a plurality” (page 26, line 5), “associated” (page 26, line 6), “one” (page 26, line 6), “a server” (page 26, line 6), “image” (page 26, line 8), “a thumbnail” (page 26, line 9), “a display” (page 26, line 11), “thumbnail” (page 26, line 14), “thumbnail” (page 26, line 15), “to a printer to a printer” (page 26, lines 19-20), “a printer” (page 26, lines 21-22), “image” (page 26, line 22), “a next” (page 26, line 23), “a page” (page 26, line 23), “an user” (page 26, line 24), “image” (page 26, line 25), “a next” (page 26, line 25), “a thumbnail” (page 26, lines 25-26), “an API” (page 26, line 26), “a service” (page 26, line 26), “a next” (page 26, line 29), “a next” (page 26, line 29), “a page” (page 26, line 29), “an image” (page 26, line 29), “a printer” (page 26, line 30), “an operation” (page 26, line 30), “a next” (page 26, line 30), “image” (page 26, line 31), “a server” (page 27, line 2), “an operation” (page 27, line 3), “a next” (page 27, line 3), “a page” (page 27, line 3), “a user” (page 27, line 4), “a state” (page 27, line 4), “image” (page 27, line 6), “a server” (page 27, line 6), “a display” (page 27, line 12), “a display” (page 27, line 16), “next” (page 27, line 16), “a user” (page 27, line 18), “a printer” (page 27, line 21), “image data selection” (page 27, line 22), “an image” (page 27, lines 24-25), “included the” (page 27, line 25), “a user” (page 27, lines 27-28), “a printer” (page 27, line 28), “a printer” (page 27, line 28), “image” (page 27, line 28), “an image” (page 27, line 29), “image” (page 28, line 1), “a selected” (page 28, line 5), “a server” (page 28, line 5), “image” (page 28, line 5), “a case” (page 28, line 6), “an operation” (page 28, line 6), “thumbnails” (page 28, line 6), “an image” (page 28, line 7), “a state” (page 28, line 7), and “a selected” (page 28, line 9) should have been --Application Programming Interfaces (APIs)--, --the terminal--, --the terminal--, --the web browser--, --the API--, --the printer--, --an user--, --the printer--, --the printer--, --the image data in volume--, --the service--, --the server--, --the image--, --the plurality--, --the associated--, --the one--, --the server--, --the image--, --the thumbnail--, --the display--, --the thumbnail--, --the thumbnail--, --to the printer--, --the printer--, --the image--, --the next--, --the page--, --the user--, --the image--, --the next--, --the thumbnail--, --the API--, --the service--, --the next--, --the next--, --the page--, --the image--, --the printer--, --the operation--, --the next--, --the image--, --the server--, --the operation--, --the next--, --the page--, --the user--, --the state--, --the image--, --the server--, --the display--, --the display--, --the next--, --the user--, --the printer--, --the image data selection--, --the image--, --included in the--, --the user--, --the printer--, --the printer--, --the image--, --the image--, --the image--, --the selected--, --the server--, --the image--, --the case--, --the operation--, --the thumbnails--, --the image--, --the state--, and --the selected--, respectively.
Claims 2-6 inherit the features of claim 1 and are objected to accordingly.
Similar informalities are present in claims 2-15, mutatis mutandis. Therefore, claims 2-15 are also objected to accordingly.
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “server”, “service providers”, and “printer” in claims 1, 2, 4-8, and 10-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. More specifically:
Claim 1: “the service provider” (page 25, line 9 and line 11) lacks proper antecedent basis. It is not clear if this limitation is referring to one of the plurality of “service providers” or to each one of the service providers or to a service provider separate from the previously recited service providers. For the following analysis, the Examiner will consider these limitations as referring to –each of the service providers—.
Claim 1: the term “high volume” (page 25, line 26) is a relative term which renders the claim indefinite. The term “high volume” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, neither the claim nor the specification identify a particular amount and/or range of image data volume to ascertain how much image data is considered as being “high volume”. For the following analysis, the Examiner will consider any amount of existing image data as being “high volume”.
Claim 1 recites the multiple instances of the terms “a service provider” (page 25, line 21; page 26, lines 1 and 8; page 27, lines 23, 24, 30, and 31; and page 28, lines 10 and 11) and “the service provider” (page 25, lines 26-27 and 27) interchangeably and in a random order which results in multiple improper antecedent basis issues. Specifically, it is not clear if these terms are referring to one of “the service providers” recited on page 25, line 4, or to “a service provider selected through a user interface” recited on page 25, lines 17-18 or to different service providers, such as a first service provider, a second service provider, a third service provider etc. For the following analysis, the Examiner will consider the terms “a service provider” and “the service provider” identified above as referring to –the selected service provider—.
Claim 1: “the newly received image data selection screen data of the next page” recited on page 27, lines 9-10 lacks proper antecedent basis. For the following analysis, the Examiner will consider this limitation as –the received image data selection screen data of the next page— referring to the corresponding limitation recited on page 27, line 6.
Claims 2-6 inherit the features of claim 1 and are rejected accordingly.
Claim 2 recites the limitations “a service provider” and “the service provider” and for similar reasons presented above with respect to claim 1, these limitation result in improper antecedent basis issues. For the following analysis, the Examiner will consider these limitation as referring to –the selected service provider—.
Claim 2 recites the term “several image data” on page 28, line 17 which is a relative term that renders the claim indefinite. The term “several image data” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, neither the claim nor the specification identify a particular amount of image data to ascertain the amount of image data is “several”. For the following analysis, the Examiner will consider
Claim 2 recites “the first request” on page 28, lines 19 and 30 which lacks proper antecedent basis. It is not clear if this limitation is referring to “a first request for obtaining image data” recited in claim 1 or to “a first request designating a service provider” recited in claim 2. For the following analysis, the Examiner will consider this limitation as referring –the first request designating the selected service provider selected within the plurality of service providers through the user interface of the printer and the group selected within the plurality of groups stored in the selected service provider through the user interface of the printer--.
Claim 3 inherits the features disclosed in claim 2 and are rejected accordingly.
Claim 4 recites the limitation “the service provider” and for similar reasons presented above with respect to claim 1, this limitation lacks proper antecedent basis. For the following analysis, the Examiner will consider these limitation as referring to –the selected service provider—.
Claim 5 recites the limitation “the service” on page 29, line 20 which lacks proper antecedent basis since neither claim 5 nor claim 1 recites “a service” prior to this limitation and it is not clear if this limitation is referring to the “the server”, “the service provider”, or to a separate service. For the following analysis, the Examiner will consider this limitation as referring to –the server—.
Claim 5 recites the limitation “the service provider” and for similar reasons presented above with respect to claim 1, this limitation lacks proper antecedent basis. For the following analysis, the Examiner will consider these limitation as referring to –the selected service provider—.
Claim 5: It is not clear what is meant by the limitation “correspond thumbnail included the image data selection screen to image dada ID obtained from the text data” recited on page 30, lines 8-9. For the following analysis, the Examiner will consider this limitation as referring to –correspond the thumbnail included in the image data selection screen to the image data ID obtained from the text data—.
Claim 5 recites “the third request” on page 30, line 25 which lacks proper antecedent basis. It is not clear if this limitation is referring to “a third request through the Internet from a printer to which image data selection screen data is transmitted” recited in claim 1 or to “a third request of requesting a download print of image data corresponding to the selected thumbnail” recited in claim 5. For the following analysis, the Examiner will consider this limitation as referring –the third request of requesting the download print of the image data corresponding to the selected thumbnail--.
Claim 6: it is not clear what is meant by “to which the a second request is transmitted after transmitting the second request” recited on page 31, line 1. For the following analysis, the Examiner will consider this limitation as –to which the second request is transmitted—.
Claim 6 recites the limitation “the previous instruction objection” on page 32, line 4 which lacks proper antecedent basis. It is not clear if this limitation is referring to the previous instruction object previously recited in the claim or to an objection (i.e. a previous instruction objection). For the following analysis, the Examiner will consider this limitation as referring to –the previous instruction object—.
Claim 6 recites the limitation “the service provider” and for similar reasons presented above with respect to claim 1, this limitation lacks proper antecedent basis. For the following analysis, the Examiner will consider these limitation as referring to –the selected service provider—.
Claims 7-12 are directed to a server corresponding to the server disclosed with the printing system recited in claims 1-6 and suffer similar deficiencies as presented above with respect to claims 1-6, mutatis mutandis. Therefore, due to the similar reasons presented above with respect to claims 1-6 above, claims 7-12 are also rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite.
Claims 13-15 are directed to a printer corresponding to the printer disclosed with the printing system recited in claims 1-6 and suffer similar deficiencies as presented above with respect to claims 1-6, mutatis mutandis. Therefore, due to the similar reasons presented above with respect to claims 1-6 above, claims 13-15 are also rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,496,346 B2 (hereinafter “reference patent”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the printing system disclosed in claims 1-6, the printer vendor server disclosed in claims 7-12, and the printer disclosed in claims 13-15 of the reference patent anticipates the printing system disclosed in claim 1-6, the server disclosed in claims 7-12, and the printer disclosed in claims 13-15 of the instant application, respectively.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2002/0083001 A1 by Ogishima discloses a printing system comprising a printer and a server for displaying image data and thumbnail data and performing printing operations for documents downloaded from the server to a terminal device.
US 2010/0205221 A1 by Shaw et al. discloses a printing system comprising a printer and a server for displaying an album of thumbnails for printing out particular documents.
US 10,044,789 B2 by Urakawa et al. discloses a printing system comprising a printer and a server communicating with service providers for performing printing operations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194